DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicants’ preliminary amendment filed November 15, 2019.   Claims 1-10 are pending and an action on the merits is as follows.	

Claim Objections
Claims 4, 6, 7 are objected to because the following elements lack proper antecedent basis in the claim(s):  
Claim 4 line 7: “the bolt holes” corresponding to the buffer bearing pedestal
Claim 6 lines 11-12: “the adjacent automatic wire rope tension balancing mechanisms”
Claim 7 lines 6-7: “the two automatic wire rope tension balancing mechanisms”
Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  This claim includes the limitation “circumferentially and uniformly distributed at both ends inside the drum”.  This limitation should be changed to state “circumferentially and uniformly distributed at opposite ends inside the drum” for clarification.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1-10 are directed to, and include limitations pertaining to a “device for cage jamming buffer”.  However the specification does not properly describe how a cage is to structurally or functionally correspond to the device.  It is unclear which, if any element(s) directly or indirectly interact or affect cage movement or operation.  
These claims further described a device for a “large-tonnage hoisting system of ultra-deep shaft”. However the specification does not properly describe how the device 
Claims 1 and 7 include limitations pertaining to a “container”.  However the specification does not properly describe what applicants intend a container to be, nor does it describe how the device is to be fixed to the container. It is unclear whether the container is a structure included as part of the device, or a permanent fixture associated with a shaft.
Based on at least the breadth of the claims, state of the prior art, level of ordinary skill in the art, and the amount of direction provided by the inventor, applicants have not properly provided disclosure which would have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993). 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes limitations including the phrase “module mainly consists of”.  However the phrase “mainly consists of” renders the claim indefinite.  The transitional phrase “consists of” excludes any element or step not specified in the claim.  See MPEP 
Claims 1, 3, 5 and 6 include limitations pertaining to “the automatic wire rope tension balancing mechanism”.  However there is a lack of antecedent basis for “the automatic wire rope tension balancing mechanism” as the claims previously describe a plurality of automatic wire rope tension balancing mechanisms.  It is unclear whether applicants intend to reference the plurality of automatic wire rope tension balancing mechanisms, or specifically reference a single automatic wire rope tension balancing mechanism.  For examining purpose, these limitations are interpreted as pertaining to “the automatic wire rope tension balancing mechanisms”.
Claim 5 includes the limitation “move together with the rotation of the shaft”.  However there is a lack of antecedent basis for “the rotation of the shaft”, as this limitation was introduced in claim 2.  It is unclear whether applicants intend claim 5 to depend from claim 2, or introduce a new element into the claim.  For examining purposes, this limitation is interpreted as stating “move together with a rotation of the shaft”.  
Claim 9 includes the limitation “bevel pinions are mounted on the gear shaft”.  However there is a lack of antecedent basis for “the gear shaft”, as the claim previously described a plurality of gear shafts.  It is unclear whether applicants intend to reference the plurality of gear shafts, or introduce a new element into the claim.  For examining purposes, this limitation is interpreted as stating “bevel pinions are mounted on the gear shafts”.  
Claim 10 includes the limitation “bevel gears at outer sides of the two automatic wire rope tension balancing mechanisms”.  However there is a lack of antecedent basis for “the two automatic wire rope tension balancing mechanisms”, as this limitation was introduced in claim 7.  It is unclear whether applicants intend claim 10 to depend from claim 7, or introduce a new element into the claim.  For examining purposes, this limitation is interpreted as stating “bevel gears at outer sides of two automatic wire rope tension balancing mechanisms”.  
Claims 2, 4 and 8 depend from at least claim 1 and therefore inherit all claimed limitations.  These claims do not correct the deficiencies of claim 1.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1: The prior art does not teach nor suggest a device for cage jamming buffer of large-tonnage hoisting system of ultra-deep shaft, comprising: a plurality of automatic wire rope tension balancing mechanisms coaxially connected in series, wherein end cage jamming buffer mechanisms are disposed at outer ends of the automatic wire rope tension balancing mechanisms at two ends, and adjacent ends of the plurality of automatic wire rope tension balancing mechanisms are respectively provided with an internal bearing pedestal; wherein the end cage jamming buffer of the two ends, wherein the limit block is fixedly connected to an outer side of the buffer bearing pedestal by fixing bolts and first adjusting bolts, the buffer bearing pedestal, the limit block, and a first transmission gear of the automatic wire rope tension balancing mechanisms at the end are sequentially connected by buffer bolts, and the buffer bearing pedestal is fixed on a container; the end fixing module comprises a fixing bearing pedestal mounted on the shaft of the automatic wire rope tension balancing mechanisms at the other end of the two ends, wherein the fixing bearing pedestal is connected to a second transmission gear of the automatic wire rope tension balancing mechanisms at the other end of the two ends by second adjusting bolts, there is also a fixing block disposed between the second transmission gear and the fixing bearing pedestal and mounted on the shaft thereof, and the fixing bearing pedestal is placed on the container.  The combinations of the claimed limitations are novel and found to be allowable over prior art.  The cited references taken singly or in combination do not anticipate nor make obvious applicant's claimed invention.
Claims 2-10 depend from claim 1 and therefore inherit all allowed claim limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J UHLIR whose telephone number is (571)270-3091.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        March 10, 2021